Continuation Sheet

	The proposed amendment change the scopes of the previously presented claims.  The proposed amendments and argument overcome the previously presented rejections and now requires a gap in time to be identified between “configured UL resources  associated with the configured grant UL transmission” and “non-configured grant UL resources”.  The applicant also points to the specification indicating that the claimed “configured grant UL transmission” can be used interchangeably with “grant-free transmission” and therefore differs from the resources granted by UL grants as in previously cited reference Karaki2.  However, even if the claimed “configured grant UL transmission” is interpreted as “grant-free transmission” a gap between grant free-transmission and grant transmission may still be identified in Karaki2 (Fig. 5) and Li (US 2017/0367110, Fig. 15A).  Specifically, it is noted that the claimed “gap” is simply a gap in time without requiring the resources to be located in the same frequency carrier.  
Therefore, in the example of Fig. 6 of Karaki2, the U resources in grant-less carrier CC2 may be considered as the claimed configured grant uplink resources and blocks 2-4 on the grant-based carrier CC1 may be considered as the claimed non-configured grant uplink resources, and the gap (second CCA on CC2 of Fig. 6) may be considered as the claimed gap.
As in newly cited reference Li, Fig. 15A shows a determination of a gap X2’ (on the Grant sub-band) between the grant DL (A2) and grant UL (B2).  Fig. 15A also shows a grant-less UL (B1’) pm a different frequency as the grant UL (B2).  This particular Gap X2’ falls between the gap in time of the grant UL (B2), located at the upper right of the figure, and the grant-less UL (B1’), located at the lower left of the figure.  The Gap (X2’) on the grant sub-band may therefore be considered as a gap in time between  “configured UL resources  associated with the configured grant UL transmission” and “non-configured grant UL resources” as required in the currently amended claim.
Therefore, even though the currently proposed amendment would require a modified rejection (using different mapping of Karaki2 or using Li), the claims are not found to be allowable as currently presented.

/JUTAI KAO/           Primary Examiner, Art Unit 2473